       ~.   ·~   Case 3:20-cr-02688-CAB Document 36 Filed 11/04/20 PageID.50 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                              FILED
                                                                                                                   NOV - I, 2020
                                        UNITED STATES DISTRICT Com ~T
                                                                                                          CLE''~        J ~- lii5TH:CT COLJHT
                                           SOUTHERN DISTRICT OF CALIFORNIA                          s~:u-;---:c f("-,   DI s ·11w Ci~LIFOfi_Nlt~
                                                                                                                           0



                                                                                                    BT                                  DEPUTY
                 UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                   V.                                  (For Offenses Committed On or After November I, 1987)

                         TANIA RUIZ (1)                                  Case Number:        20CR2688-CAB

                                                                      GRETCHEN C. VONHELMS
                                                                      Defendant's Attorney
 USM Number                        56069298
 • -
THE DEFENDANT:
[g/ pleaded guilty to count(s)          ONE (1) OF THE ONE-COUNT INFORMATION

 D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
Title & Section                     Nature of Offense                                                                          Number(s)
18 USC 751(a), 4082(a)              ESCAPE FROM FEDERAL CUSTODY                                                                    1




    The defendant is sentenced as provided in pages 2 through     _ __:2:..___ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                      is         dismissed on the motion of the United States.

        Assessment : $100.00
[gJ     Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
D       JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
12$1No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of auy
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. Cat:ll'l'-Anrr encivengo.
                                                                     UNITED STATES DISTRICT WDGE
,.        '       Case 3:20-cr-02688-CAB Document 36 Filed 11/04/20 PageID.51 Page 2 of 2
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                   TANIA RUIZ (I)                                                         Judgment - Page 2 of2
     CASE NUMBER:                 20CR2688-CAB

                                                        IMPRISONMENT
      The defendant is hereby committed to the cus_tody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TIME SERVED (68 DAYS).




      D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D       The court makes the following recommendations to the Bureau of Prisons:




      D       The defendant is remanded to the custody of the United States Marshal.

      D       The defendant must surrender to the United States Marshal for this district:
                                                                on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              •   at _ _ _ _ _ _ _ _ _ A.M.
              D     as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
      D
              Prisons:
              D     on or before
              •     as notified by the United States Marshal. ·
              D     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

              Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at - ' - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                           By                     DEPUTY UNITED STATES MARSHAL
 II


                                                                                                            20CR2688-CAB
